 



Exhibit 10.1
Execution Copy
 
SERIES D INCREMENTAL LOAN AGREEMENT
dated as of
January 17, 2007
 
LAMAR ADVERTISING OF PUERTO RICO, INC.,
formerly known as “QMC Media II, Inc.”
 
JPMORGAN SECURITIES INC.,
as Sole Lead Arranger and Sole Bookrunner
 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
 
 



--------------------------------------------------------------------------------



 



 

SERIES D INCREMENTAL LOAN AGREEMENT
          SERIES D INCREMENTAL LOAN AGREEMENT dated as of January 17, 2007
between LAMAR ADVERTISING OF PUERTO RICO, INC., formerly known as “QMC Media II,
Inc.” (the “Initial Subsidiary Borrower”), LAMAR MEDIA CORP. (the “Company”),
the SUBSIDIARY GUARANTORS party hereto (the “Subsidiary Guarantors” and together
with the Company, the “Guarantors”), the SERIES D INCREMENTAL LENDERS party
hereto and JPMORGAN CHASE BANK, N.A., as Administrative Agent for the lenders
(in such capacity, together with its successors in such capacity, the
“Administrative Agent”).
          The Company, the Subsidiary Borrowers party thereto, the Subsidiary
Guarantors party thereto, the lenders party thereto and JPMorgan Chase Bank,
N.A., as the Administrative Agent, are parties to a Credit Agreement dated as of
September 30, 2005 (as heretofore amended, the “Credit Agreement”).
          Pursuant to Section 5.02(b) of the Credit Agreement, the Company has
designated Lamar Advertising of Puerto Rico, Inc., formerly known as “QMC Media
II, Inc.”, a Wholly Owned Subsidiary (as defined in the Credit Agreement) of the
Company organized under the laws of Puerto Rico, as the “Initial Subsidiary
Borrower” under the Credit Agreement. Section 2.01(c) of the Credit Agreement
contemplates that the Initial Subsidiary Borrower may request that one or more
persons (which may include the Lenders under the Credit Agreement) offer to
enter into commitments to make “Incremental Loans” under and as defined in said
Section 2.01(c), subject to the conditions specified in said Section 2.01(c).
The Initial Subsidiary Borrower accordingly has requested that $7,000,000 in
aggregate principal amount of Incremental Loans under said Section 2.01(c) be
made available to it in a single series of term loans to be designated the
“Series D Incremental Loans”. The Series D Incremental Lenders (as defined
below) are willing to make such loans on the terms and conditions set forth
below and in accordance with the applicable provisions of the Credit Agreement,
and accordingly, the parties hereto hereby agree as follows:
ARTICLE I
DEFINED TERMS
          Terms defined in the Credit Agreement are used herein as defined
therein. In addition, the following terms have the meanings specified below:
     “Required Series D Incremental Lenders” means Series D Incremental Lenders
having Series D Incremental Loans and unused Series D Incremental Commitments
representing at least a majority of the sum of the total Series D Incremental
Loans and unused Series D Incremental Commitments at such time.
Series D Incremental Loan Agreement



--------------------------------------------------------------------------------



 



- 2 -

     “Series D Incremental Commitment” means, with respect to each Series D
Incremental Lender, the commitment of such Lender to make Series D Incremental
Loans hereunder. The amount of each Series D Incremental Lender’s Series D
Incremental Commitment is set forth on Schedule I hereto. The aggregate original
amount of the Series D Incremental Commitments is $7,000,000.
     “Series D Incremental Lender” means (a) on the date hereof, the Persons
listed on Schedule I hereto under the caption “Series D Incremental Lenders” and
(b) thereafter, any other Person from time to time holding Series D Incremental
Commitments or Series D Incremental Loans after giving effect to any assignments
thereof pursuant to Section 10.04 of the Credit Agreement.
     “Series D Incremental Loan Effective Date” means the date on which the
conditions specified in Article IV are satisfied (or waived by the Required
Series D Incremental Lenders).
     “Series D Incremental Loans” means the Loans made to the Initial Subsidiary
Borrower pursuant to this Agreement which shall constitute a single Series of
Incremental Loans under Section 2.01(c) of the Credit Agreement.
ARTICLE II
SERIES D INCREMENTAL LOANS
          Section 2.01. Series D Incremental Commitments. Subject to the terms
and conditions set forth herein and in the Credit Agreement, each Series D
Incremental Lender agrees to make Series D Incremental Loans to the Initial
Subsidiary Borrower, in an aggregate principal amount equal to such Series D
Incremental Lender’s Series D Incremental Commitment. Proceeds of Series D
Incremental Loans shall be used in accordance with Section 6.09 of the Credit
Agreement.
          Section 2.02. Termination of Series D Incremental Commitments. Unless
previously terminated, the Series D Incremental Commitments shall terminate
after the Borrowing of the Series D Incremental Loans on the Series D
Incremental Loan Effective Date.
Series D Incremental Loan Agreement



--------------------------------------------------------------------------------



 



- 3 -

          Section 2.03. Repayment of Series D Incremental Loans. The Initial
Subsidiary Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of the Series D Incremental Lenders the outstanding
principal amount of the Series D Incremental Loans on each Principal Payment
Date set forth below in the aggregate principal amount set forth opposite such
Principal Payment Date:

          Principal Payment Date   Principal Amount
December 31, 2007
  $ 87,500  
 
       
March 31, 2008
  $ 87,500  
June 30, 2008
  $ 87,500  
September 30, 2008
  $ 87,500  
December 31, 2008
  $ 87,500  
 
       
March 31, 2009
  $ 87,500  
June 30, 2009
  $ 87,500  
September 30, 2009
  $ 87,500  
December 31, 2009
  $ 262,500  
 
       
March 31, 2010
  $ 262,500  
June 30, 2010
  $ 262,500  
September 30, 2010
  $ 262,500  
December 31, 2010
  $ 262,500  
 
       
March 31, 2011
  $ 262,500  
June 30, 2011
  $ 262,500  
September 30, 2011
  $ 262,500  
December 31, 2011
  $ 1,050,000  
 
       
March 31, 2012
  $ 1,050,000  
June 30, 2012
  $ 1,050,000  
September 30, 2012
  $ 1,050,000  

To the extent not previously paid, all Series D Incremental Loans shall be due
and payable on the Term Loan Maturity Date.
          Notwithstanding the foregoing, if on any Test Date the maturity date
for any then-outstanding Senior Subordinated Notes, New Senior Subordinated
Notes or New Senior Notes, or of any other convertible notes or notes offered
and sold publicly or under Rule 144A, shall fall within six months after the
Test Date then the Series D Incremental Loans shall be paid in full on the date
that is three months after the Test Date, provided that the foregoing shall not
Series D Incremental Loan Agreement



--------------------------------------------------------------------------------



 



- 4 -

apply if the Required Series D Incremental Lenders shall elect otherwise at any
time prior to the Test Date.
          Section 2.04. Applicable Rate. The “Applicable Rate” means, in the
case of any Type of Series D Incremental Loans, the respective rates indicated
below for Series D Incremental Loans of such Type based upon the Total Debt
Ratio as at the last day of the fiscal quarter most recently ended as to which
the Company has delivered financial statements pursuant to Section 6.01 of the
Credit Agreement:

                 
Range
       
of
  Base Rate Series D   Eurodollar Series D
Total Debt Ratio
  Incremental Loans   Incremental Loans  
Greater than or equal to 5.00 to 1
    0.250 %     1.250 %
 
               
Less than 5.00 to 1 and greater than or equal to 3.00 to 1
    0.000 %     1.000 %
 
               
Less than 3.00 to 1 and greater than or equal to 2.50 to 1
    0.000 %     0.875 %
 
               
Less than 2.50 to 1
    0.000 %     0.750 %

          Each change in the “Applicable Rate” based upon any change in the
Total Debt Ratio shall become effective for purposes of the accrual of interest
(including in respect of all then-outstanding Series D Incremental Loans)
hereunder on the date three Business Days after the delivery to the
Administrative Agent of the financial statements of the Company for the most
recently ended fiscal quarter pursuant to Section 6.01 of the Credit Agreement,
and shall remain effective for such purpose until three Business Days after the
next delivery of such financial statements to the Administrative Agent
hereunder.
          Notwithstanding the foregoing, in the event the Company consummates
any Acquisition or Disposition for aggregate consideration of $75,000,000 or
more, the Company shall forthwith deliver to the Administrative Agent a
certificate of a Financial Officer, in form and detail satisfactory to the
Administrative Agent, setting forth a redetermination of the Total Debt Ratio
reflecting such Acquisition or Disposition, and on the date three Business Days
after the delivery of such certificate, the Applicable Rate shall be adjusted to
give effect to such redetermination of the Total Debt Ratio.
          Anything in this Agreement to the contrary notwithstanding, the
Applicable Rate shall be the highest rates provided for above if the certificate
of a Financial Officer shall not be delivered by the times provided in
Section 6.01 of the Credit Agreement or within three Business
Series D Incremental Loan Agreement



--------------------------------------------------------------------------------



 



- 5 -

Days after the occurrence of any Acquisition or Disposition described above (but
only, in the case of this paragraph, with respect to periods prior to the
delivery of such certificate).
          Section 2.05. Status of Agreement. Series D Incremental Commitments of
each Series D Incremental Lender constitute Incremental Loan Commitments and
each Series D Incremental Lender constitutes an Incremental Loan Lender, in each
case under and for all purposes of the Credit Agreement. The Series D
Incremental Loans constitute a single “Series” of Incremental Loans under
Section 2.01(c) of the Credit Agreement.
ARTICLE III
REPRESENTATION AND WARRANTIES; NO DEFAULTS
          Each Credit Party represents and warrants to the Lenders and the
Administrative Agent as to itself and each of its Subsidiaries that, after
giving effect to the provisions hereof, (i) each of the representations and
warranties set forth in the Credit Agreement and the other Loan Documents is
true and correct on and as of the date hereof as if made on and as of the date
hereof (or, if any such representation or warranty is expressly stated to have
been made as of a specific date, such representation or warranty is true and
correct as of such specific date) and as if each reference therein to the Credit
Agreement or Loan Documents included reference to this Agreement and (ii) no
Default has occurred and is continuing.
ARTICLE IV
CONDITIONS
          The obligation of the Series D Incremental Lenders to make the
Series D Incremental Loans is subject to the conditions precedent that each of
the following conditions shall have been satisfied (or waived by the Required
Series D Incremental Lenders) on or prior to January 17, 2007:
     (a) Counterparts of Agreement. The Administrative Agent (or Special
Counsel) shall have received from each party hereto either (i) a counterpart of
this Agreement signed on behalf of such party or (ii) written evidence
satisfactory to the Administrative Agent (which may include telecopy
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement.
     (b) Opinions of Counsel to Initial Subsidiary Borrower and the Credit
Parties. The Administrative Agent (or Special Counsel) shall have received a
favorable written opinion (addressed to the Administrative Agent and the
Series D Incremental Lenders and dated the Series D Incremental Loan Effective
Date) of (i) Adsuar Muniz Goyco
Series D Incremental Loan Agreement



--------------------------------------------------------------------------------



 



- 6 -

Seda & Perez-Ochoa, P.S.C., special Puerto Rico counsel to the Initial
Subsidiary Borrower, substantially in the form of Annex 1, and (ii) Kean,
Miller, Hawthorne, D’Armond, McCowan & Jarman, L.L.P., counsel to the Credit
Parties, substantially in the form of Annex 2; and the Initial Subsidiary
Borrower and each of the Credit Parties hereby requests such counsel to deliver
such opinions.
     (c) Opinion of Special Counsel. The Administrative Agent shall have
received a favorable written legal opinion (addressed to the Administrative
Agent and the Series D Incremental Lenders and dated the Series D Incremental
Loan Effective Date) of Special Counsel, substantially in the form of Annex 3
(and the Administrative Agent hereby requests Special Counsel to deliver such
opinion).
     (d) Corporate Matters. The Administrative Agent (or Special Counsel) shall
have received such documents and certificates as the Administrative Agent or
Special Counsel may reasonably request relating to the organization, existence
and good standing of the Initial Subsidiary Borrower, the authorization of the
Borrowings hereunder and any other legal matters relating to the Initial
Subsidiary Borrower or this Agreement, all in form and substance reasonably
satisfactory to the Administrative Agent.
     (e) Notes. The Administrative Agent (or Special Counsel) shall have
received for each Series D Incremental Lender that shall have requested a
promissory note at least one Business Day prior to the Series D Incremental Loan
Effective Date, a duly completed and executed promissory note for such Lender.
     (f) Fees and Expenses. JPMorgan Securities Inc. shall have received all
fees and other amounts due and payable on or prior to the Series D Incremental
Loan Effective Date, including, to the extent invoiced, reimbursement or payment
of all out-of-pocket expenses required to be reimbursed or paid by the Company
hereunder.
     (g) Compliance with Financial Covenants. The Administrative Agent (or
Special Counsel) shall have received from the Financial Officer of the Company,
evidence satisfactory to the Administrative Agent that after giving effect to
the Series D Incremental Loans and the other transactions that are to occur on
the Series D Incremental Loan Effective Date, the Company is in compliance with
the applicable provisions of Section 7.09 of the Credit Agreement.
     (h) Additional Conditions. Each of the conditions precedent set forth in
Sections 5.02(b) and 5.03 of the Credit Agreement to the making of Series D
Incremental Loans on the Series D Incremental Loan Effective Date shall have
been satisfied, and the Administrative Agent (or Special Counsel) shall have
received a certificate to such effect, dated the Series D Incremental Loan
Effective Date and signed by the President, Vice President or a Financial
Officer of the Company.
Series D Incremental Loan Agreement



--------------------------------------------------------------------------------



 



- 7 -

ARTICLE V
NON-GUARANTOR RESTRICTED FOREIGN SUBSIDIARY
          The Company hereby confirms that QMC Transit, Inc. and Lamar
Advertising of Puerto Rico, Inc. are Non-Guarantor Restricted Foreign
Subsidiaries under the Credit Agreement. The Company hereby represents and
warrants as of the date hereof and as of the Series D Incremental Loan Effective
Date that (i) the aggregate EBITDA attributable to all Non-Guarantor Restricted
Foreign Subsidiaries represents in the aggregate no more than 5% of the
aggregate EBITDA of the Company and its Restricted Subsidiaries, (ii) the free
cash flow of such Subsidiaries has been distributed, or is available for
distribution, to the Company at its election at any time and (iii) no
Non-Guarantor Restricted Foreign Subsidiary is a guarantor in respect of any
Senior Subordinated Notes, New Senior Subordinated Notes or New Senior Notes (or
in respect of any Refunding Indebtedness).
ARTICLE VI
MISCELLANEOUS
          SECTION 6.01. Expenses. The Credit Parties jointly and severally agree
to pay, or reimburse JPMorgan Securities Inc. for paying, all reasonable
out-of-pocket expenses incurred by JPMorgan Securities Inc. and its Affiliates,
including the reasonable fees, charges and disbursements of Special Counsel, in
connection with the syndication of the Series D Incremental Loans provided for
herein and the preparation of this Agreement.
          SECTION 6.02. Counterparts; Integration; Effectiveness. This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement shall become
effective when this Agreement shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns. Delivery of an
executed counterpart of a signature page of this Agreement by telecopy shall be
effective as delivery of a manually executed counterpart of this Agreement.
          SECTION 6.03. Governing Law. This Agreement shall be governed by, and
construed in accordance with, the law of the State of New York.
Series D Incremental Loan Agreement



--------------------------------------------------------------------------------



 



- 8 -

          SECTION 6.04. Headings. Article and Section headings used herein are
for convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.
          SECTION 6.05. USA Patriot Act. Each Series D Incremental Lender hereby
notifies the Company that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)), such Series D
Incremental Lender may be required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of the
Borrowers and other information that will allow such Series D Incremental Lender
to identify the Borrowers in accordance with said Act.
Series D Incremental Loan Agreement

 



--------------------------------------------------------------------------------



 



- 9 -
          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed by their respective authorized officers as of the day and year
first above written.

              LAMAR TRANSIT ADVERTISING CANADA LTD.
 
       
 
  By:   /s/ Keith A. Istre
 
       
 
      Name: Keith A. Istre
 
      Title: Vice President — Chief Financial Officer

              LAMAR MEDIA CORP.
 
       
 
  By:   /s/ Keith A. Istre
 
       
 
      Name: Keith A. Istre
 
      Title: Executive Vice President — Chief Financial Officer

Series D Incremental Loan Agreement



--------------------------------------------------------------------------------



 



- 10 -

SUBSIDIARY GUARANTORS

              INTERSTATE LOGOS, L.L.C.     THE LAMAR COMPANY, L.L.C.     LAMAR
CENTRAL OUTDOOR, LLC
 
            By: Lamar Media Corp.,     Their Managing Member
 
       
 
  By:   /s/ Keith A. Istre
 
       
 
  Title:   Executive Vice-President/
 
      Chief Financial Officer

              LAMAR ADVERTISING SOUTHWEST, INC.     LAMAR OKLAHOMA HOLDING
COMPANY, INC.     LAMAR DOA TENNESSEE HOLDINGS, INC.     LAMAR OBIE CORPORATION
 
       
 
  By:   /s/ Keith A. Istre
 
       
 
  Title:   Executive Vice-President/Chief
Financial Officer

Series D Incremental Loan Agreement



--------------------------------------------------------------------------------



 



- 11 -

Interstate Logos, L.L.C. Entities:

              MISSOURI LOGOS, LLC     KENTUCKY LOGOS, LLC     OKLAHOMA LOGOS,
L.L.C.     MISSISSIPPI LOGOS, L.LC.     DELAWARE LOGOS, L.L.C.     NEW JERSEY
LOGOS, L.L.C.     GEORGIA LOGOS, L.L.C.     VIRGINIA LOGOS, LLC     MAINE LOGOS,
L.L.C.     WASHINGTON LOGOS, L.L.C.
 
            By: Interstate Logos, L.L.C.     Their Managing Member     By: Lamar
Media Corp.     Its: Managing Member
 
       
 
  By:   /s/ Keith A. Istre
 
       
 
  Title:   Executive Vice-President/
 
      Chief Financial Officer

Series D Incremental Loan Agreement



--------------------------------------------------------------------------------



 



- 12 -

Interstate Logos, L.L.C. Entities continued:

              NEBRASKA LOGOS, INC.     OHIO LOGOS, INC.     UTAH LOGOS, INC.    
SOUTH CAROLINA LOGOS, INC.     MINNESOTA LOGOS, INC.     MICHIGAN LOGOS, INC.  
  FLORIDA LOGOS, INC.     NEVADA LOGOS, INC.     TENNESSEE LOGOS, INC.    
KANSAS LOGOS, INC.     COLORADO LOGOS, INC.     NEW MEXICO LOGOS, INC.
 
       
 
  By:   /s/ Keith A. Istre
 
       
 
  Title:   Executive Vice-President/
 
      Chief Financial Officer

              TEXAS LOGOS, L.P.
 
            By: Oklahoma Logos, L.L.C.     Its: General Partner     By:
Interstate Logos, L.L.C.     Its: Managing Member     By: Lamar Media Corp.    
Its: Managing Member
 
       
 
  By:   /s/ Keith A. Istre
 
       
 
  Title:   Executive Vice-President/
 
      Chief Financial Officer

Series D Incremental Loan Agreement



--------------------------------------------------------------------------------



 



- 13 -

The Lamar Company, L.L.C. Entities:

              LAMAR ADVERTISING OF COLORADO SPRINGS, INC.     LAMAR TEXAS
GENERAL PARTNER, INC.     TLC PROPERTIES, INC.     TLC PROPERTIES II, INC.    
LAMAR PENSACOLA TRANSIT, INC.     LAMAR ADVERTISING OF YOUNGSTOWN, INC.    
LAMAR ADVERTISING OF MICHIGAN, INC.     LAMAR ELECTRICAL, INC.     AMERICAN
SIGNS, INC.     LAMAR OCI NORTH CORPORATION     LAMAR OCI SOUTH CORPORATION    
LAMAR ADVERTISING OF KENTUCKY, INC.     LAMAR FLORIDA, INC.     LAMAR
ADVERTISING OF SOUTH DAKOTA, INC.     LAMAR OHIO OUTDOOR HOLDING CORP.    
OUTDOOR MARKETING SYSTEMS, INC.
 
       
 
  By:   /s/ Keith A. Istre
 
       
 
  Title:   Executive Vice-President/
 
      Chief Financial Officer

Series D Incremental Loan Agreement



--------------------------------------------------------------------------------



 



- 14 -

     The Lamar Company, L.L.C. Entities continued:

              LAMAR ADVERTISING OF PENN, LLC     LAMAR ADVERTISING OF LOUISIANA,
L.L.C.     LAMAR TENNESSEE, L.L.C.     LC BILLBOARD, L.L.C.     LAMAR AIR,
L.L.C.
 
            By: The Lamar Company, L.L.C.     Their Managing Member     By:
Lamar Media Corp.     Its: Managing Member
 
       
 
  By:   /s/ Keith A. Istre
 
       
 
  Title:   Executive Vice-President/Chief
Financial Officer

              LAMAR TEXAS LIMITED PARTNERSHIP
 
            By: Lamar Texas General Partner, Inc.     Its: General Partner
 
       
 
  By:   /s/ Keith A. Istre
 
       
 
  Title:   Executive Vice-President/
 
      Chief Financial Officer

Series D Incremental Loan Agreement



--------------------------------------------------------------------------------



 



- 15 -

The Lamar Company, L.L.C. Entities continued:

              TLC PROPERTIES, L.L.C.     TLC FARMS, L.L.C.
 
            By: TLC Properties, Inc.     Their Managing Member
 
       
 
  By:   /s/ Keith A. Istre
 
       
 
  Title:   Executive Vice-President/
 
      Chief Financial Officer

              LAMAR T.T.R., L.L.C.
 
            By: Lamar Advertising of Youngstown, Inc.     Its: Managing Member
 
       
 
  By:   /s/ Keith A. Istre
 
       
 
  Title:   Executive Vice-President/
 
      Chief Financial Officer

              OUTDOOR MARKETING SYSTEMS, L.L.C.
 
            By: Outdoor Marketing Systems, Inc.     Its: Managing Member
 
       
 
  By:   /s/ Keith A. Istre
 
       
 
  Title:   Executive Vice-President/Chief
Financial Officer

Series D Incremental Loan Agreement



--------------------------------------------------------------------------------



 



- 16 -

Lamar Central Outdoor, LLC Entities:

              LAMAR ADVANTAGE HOLDING COMPANY     PREMERE OUTDOOR, INC.
 
       
 
  By:   /s/ Keith A. Istre
 
       
 
  Title:   Executive Vice-President/
 
      Chief Financial Officer

              OUTDOOR PROMOTIONS WEST, LLC     TRIUMPH OUTDOOR RHODE ISLAND, LLC
 
            By: Triumph Outdoor Holdings, LLC     Their Managing Member     By:
Lamar Central Outdoor, LLC     Its: Managing Member     By: Lamar Media Corp.  
  Its: Managing Member
 
       
 
  By:   /s/ Keith A. Istre
 
       
 
  Title:   Executive Vice-President/
 
      Chief Financial Officer

Series D Incremental Loan Agreement



--------------------------------------------------------------------------------



 



- 17 -

Lamar Central Outdoor, LLC Entities continued:

              TRIUMPH OUTDOOR HOLDINGS, LLC     LAMAR ADVANTAGE GP COMPANY, LLC
    LAMAR ADVANTAGE LP COMPANY, LLC
 
            By: Lamar Central Outdoor, LLC     Their Managing Member     By:
Lamar Media Corp.     Its: Managing Member
 
       
 
  By:   /s/ Keith A. Istre
 
       
 
  Title:   Executive Vice-President/
 
      Chief Financial Officer

              LAMAR ADVANTAGE OUTDOOR COMPANY, L.P.
 
            By: Lamar Advantage GP Company, LLC     Its: General Partner     By:
Lamar Central Outdoor, LLC     Its: Managing Member     By: Lamar Media Corp.  
  Its: Managing Member
 
       
 
  By:   /s/ Keith A. Istre
 
       
 
  Title:   Executive Vice-President/
 
      Chief Financial Officer

Series D Incremental Loan Agreement



--------------------------------------------------------------------------------



 



- 18 -

Lamar Oklahoma Holding Company, Inc. Entities:

              LAMAR BENCHES, INC.     LAMAR I-40 WEST, INC.     LAMAR
ADVERTISING OF OKLAHOMA, INC.
 
       
 
  By:   /s/ Keith A. Istre
 
       
 
  Title:   Executive Vice-President/
 
      Chief Financial Officer

Lamar DOA Tennessee Holdings, Inc. Entities:

              LAMAR DOA TENNESSEE, INC.
 
       
 
  By:   /s/ Keith A. Istre
 
       
 
  Title:   Executive Vice-President/
 
      Chief Financial Officer

Series D Incremental Loan Agreement



--------------------------------------------------------------------------------



 



- 19 -

Lamar Obie Corporation Entities:

              O.B. WALLS, INC.
 
       
 
  By:   /s/ Keith A. Istre
 
       
 
  Title:   Executive Vice-President/Chief
Financial Officer
 
            OBIE BILLBOARD, LLC
 
            By: Lamar Obie Corporation     Its: Managing Member
 
       
 
  By:   /s/ Keith A. Istre
 
       
 
  Title:   Executive Vice-President/
 
      Chief Financial Officer

Series D Incremental Loan Agreement



--------------------------------------------------------------------------------



 



- 20 -

            ADMINISTRATIVE AGENT


JPMORGAN CHASE BANK, N.A.
as Administrative Agent
      By:           Name:           Title:        

Series D Incremental Loan Agreement



--------------------------------------------------------------------------------



 



- 21 -

            SERIES D INCREMENTAL LENDERS


THE ROYAL BANK OF SCOTLAND PLC
      By:           Name:           Title:        

            MIZUHO CORPORATE BANK, LTD.
      By:           Name:           Title:        

Series D Incremental Loan Agreement



--------------------------------------------------------------------------------



 



- 22 -

          By its signature below, the undersigned hereby consents to the
foregoing Series D Incremental Loan Agreement and confirms that the Series D
Incremental Loans shall constitute “Guaranteed Obligations” under and as defined
in the Holdings Guaranty and Pledge Agreement and shall be entitled to the
benefits of the Guarantee and security provided under the Holdings Guaranty and
Pledge Agreement.

            LAMAR ADVERTISING COMPANY
      By:   /s/ Keith Istre         Name:   Keith A. Istre        Title:   Vice
President -- Chief Financial Officer     

Series D Incremental Loan Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE I
Series D Incremental Commitments

          Name of Series D Incremental Lender   Series D Incremental Commitments
The Royal Bank of Scotland plc
  $ 3,500,000  
Mizuho Corporate Bank, Ltd.
  $ 3,500,000  

Schedule I



--------------------------------------------------------------------------------



 



 

ANNEX 1
[Form of Opinion of Special Puerto Rico Counsel to the Initial Subsidiary
Borrower]

     
 
  January [___], 2007

To the Series D Incremental Lenders
   and the Administrative Agent
   party to the Series D Incremental Loan
   Agreement and Credit Agreement
   referred to below
Ladies and Gentlemen:
     We have acted as special Puerto Rico counsel to Lamar Advertising of Puerto
Rico, Inc., formerly known as “QMC Media II, Inc.” (the “Initial Subsidiary
Borrower”) in connection with the Series D Incremental Loan Agreement dated as
of January 17, 2007 (the “Series D Incremental Loan Agreement”) between Lamar
Media Corp. (the “Company” and, together with the Initial Subsidiary Borrower
party thereto, the “Borrowers”), the Initial Subsidiary Borrower, the Subsidiary
Guarantors named therein, the Series D Incremental Lenders party thereto (the
“Series D Incremental Lenders”) and JPMorgan Chase Bank, N.A. (the
“Administrative Agent”), which Series D Incremental Loan Agreement is being
entered into pursuant to Section 2.01(c) of the Credit Agreement dated as of
September 30, 2005 (as amended, the “Credit Agreement”) between the Borrowers,
the other Subsidiary Borrowers party thereto, the Subsidiary Guarantors party
thereto, the lenders party thereto and the Administrative Agent. Terms defined
in the Series D Incremental Loan Agreement and in the Credit Agreement are used
herein as defined therein. This opinion is being delivered pursuant to clause
(b)(i) of Article IV of the Series D Incremental Loan Agreement.
     In rendering the opinions expressed below, we have examined the following
agreements, instruments and other documents:

  (a) the Credit Agreement;     (b) the Subsidiary Borrower Designation Letter
dated as of February 8, 2006 executed between the Company, the Initial
Subsidiary Borrower and the Administrative Agent (the “Subsidiary Borrower
Designation Letter”);



--------------------------------------------------------------------------------



 



- 2 -



Form of Opinion of Special Puerto Rico Counsel to Initial Subsidiary Borrower

  (c) the Series D Incremental Loan Agreement (together with the Credit
Agreement and the Subsidiary Borrower Designation Letter, the “Credit
Documents”); and     (d) such records of the Initial Subsidiary Borrower and
such other documents as we have deemed necessary as a basis for the opinions
expressed below.       In our examination, we have assumed the genuineness of
all signatures, the authenticity of all documents submitted to us as originals
and the conformity with authentic original documents of all documents submitted
to us as copies. When relevant facts were not independently established, we have
relied upon statements or certificates of governmental officials and upon
representations made in or pursuant to the Credit Documents and certificates
and/or opinions of appropriate representatives of the Initial Subsidiary
Borrower.

     In rendering the opinions expressed below, we have assumed, with respect to
all of the documents referred to in this opinion letter, that (except, to the
extent set forth in the opinions expressed below, as to the Initial Subsidiary
Borrower):

  (i) such documents have been duly authorized by, have been duly executed and
delivered by, and constitute legal, valid, binding and enforceable obligations
of, all of the parties to such documents;     (ii) all signatories to such
documents have been duly authorized; and     (iii) all of the parties to such
documents are duly organized and validly existing and have the power and
authority (corporate or other) to execute, deliver and perform such documents.

     Based upon and subject to the foregoing and subject also to the comments
and qualifications set forth below, and having considered such questions of law
as we have deemed necessary as a basis for the opinions expressed below, we are
of the opinion that:

  1. The Initial Subsidiary Borrower is a corporation duly organized, validly
existing and in good standing under the laws of the Commonwealth of Puerto Rico
(“Puerto Rico”).     2. The Initial Subsidiary Borrower has all requisite
corporate or other power to execute and deliver, and to perform its obligations
under, the Subsidiary Borrower Designation Letter and the Series D Incremental
Loan Agreement.



--------------------------------------------------------------------------------



 



- 3 -



Form of Opinion of Special Puerto Rico Counsel to Initial Subsidiary Borrower

  3.   The execution, delivery and performance by the Initial Subsidiary
Borrower of the Subsidiary Borrower Designation Letter and the Series D
Incremental Loan Agreement have been duly authorized by all necessary corporate
or other action on the part of the Initial Subsidiary Borrower.     4.   The
Subsidiary Borrower Designation Letter and the Series D Incremental Loan
Agreement have each been duly executed and delivered by the Initial Subsidiary
Borrower.     5.   Under Puerto Rico conflict of laws principles, the stated
choice of New York law to govern the Credit Documents will be honored by the
courts of Puerto Rico and the Credit Documents will be construed in accordance
with, and will be treated as being governed by, the law of the State of New
York. However, if the Credit Documents were stated to be governed by and
construed in accordance with the law of Puerto Rico, or if a Puerto Rico court
were to apply the law of Puerto Rico to the Credit Documents, each Credit
Document would nevertheless constitute the legal, valid and binding obligation
of the Initial Subsidiary Borrower, enforceable against the Initial Subsidiary
Borrower in accordance with its terms, except as may be limited by bankruptcy,
fraudulent conveyance, insolvency, reorganization, moratorium or other similar
laws relating to or affecting the rights of creditors generally and except as
the enforceability of the Credit Documents is subject to the application of
general principles of equity (regardless of whether considered in a proceeding
in equity or at law) and the corresponding discretion of the court before which
the proceedings may be brought, including, without limitation, (a) the possible
unavailability of specific performance, injunctive relief or any other equitable
remedy and (b) concepts of materiality, reasonableness, good faith and fair
dealing.     6.   No authorization, approval or consent of, and no filing or
registration with, any governmental or regulatory authority or agency of Puerto
Rico is required for the due execution, delivery or performance by the Initial
Subsidiary Borrower of any of the Credit Documents or for the borrowings by the
Initial Subsidiary Borrower under the Series D Incremental Loan Agreement.    
7.   The execution, delivery and performance by the Initial Subsidiary Borrower
of, and the consummation by the Initial Subsidiary Borrower of the transactions
contemplated by, the Credit Documents do not and will not (a) violate any
provision of the charter or by-laws of the Initial Subsidiary Borrower,
(b) violate any applicable Puerto Rico law, rule or regulation, (c) violate any
order, writ, injunction or decree of any court or governmental authority or
agency or any arbitral award applicable to the Initial Subsidiary Borrower or
any of its Subsidiaries of which we have knowledge or (d) result in a breach of,
constitute a



--------------------------------------------------------------------------------



 



- 4 -

Form of Opinion of Special Puerto Rico Counsel to Initial Subsidiary Borrower
default under, require any consent under, or result in the acceleration or
required prepayment of any indebtedness pursuant to the terms of, any agreement
or instrument of which we have knowledge and to which the Initial Subsidiary
Borrower or any of its Subsidiaries is a party or by which any of them is bound
or to which any of them is subject, or result in the creation or imposition of
any Lien upon any property of the Initial Subsidiary Borrower pursuant to, the
terms of any such agreement or instrument.

  8.   We have no knowledge of any legal or arbitral proceedings, or any
proceedings by or before any governmental or regulatory authority or agency,
pending or threatened against or affecting the Initial Subsidiary Borrower or
any of its Subsidiaries or any of their respective properties that, if adversely
determined, could have a Material Adverse Effect.     9.   Each of the Credit
Agreement and the other Credit Documents to which the Initial Subsidiary
Borrower is a party is in proper legal form under the laws of Puerto Rico for
the enforcement thereof against it, and all formalities required in Puerto Rico
for the validity and enforceability of each Credit Document (including any
necessary registration, recording or filing with any court or other authority in
such jurisdiction) have been accomplished, and no Indemnified Taxes or Other
Taxes are required to be paid to Puerto Rico, or any political subdivision
thereof or therein, and no notarization is required, for the validity and
enforceability thereof.

     In basing the opinions and other matters set forth herein on “our
knowledge” or facts “known to us”, the words “our knowledge” and “known to us”
signify that, in the course of our representation of the Initial Subsidiary
Borrower in matters with respect to which we have been engaged by the Initial
Subsidiary Borrower, as counsel, and within the scope of such engagement, no
information has come to our attention which would give us actual knowledge or
actual notice or would otherwise lead us to believe that any such opinions,
certificates, statements or other matters are not accurate or that any of the
foregoing documents, certificates, reports and information on which we have
relied are not accurate and complete.
     The foregoing opinions are subject to the following comments and
qualifications:
     (i) we express no opinion in this letter as to any provision in the Credit
Documents: (a) which relates to the subject matter jurisdiction of any Federal
court of the United States of America, or any Federal appellate court, to
adjudicate any controversy related to the Agreements and (b) which contains a
waiver of an inconvenient forum;
     (ii) we also note that any provision in the Credit Documents which provides
for liquidated damages may not be enforceable if such provision is punitive,
unreasonable or if actual damages are not uncertain and can be established
without difficulty;



--------------------------------------------------------------------------------



 



- 5 -

Form of Opinion of Special Puerto Rico Counsel to Initial Subsidiary Borrower
     (iii) we express no opinion as to the validity or enforceability of any
provision in the Credit Documents waiving, expressly or by implication, stated
rights, defenses or rights granted by laws, where such waivers are or may be
deemed to be against public policy or prohibited by law;
     (iv) we express no opinion as to the effect on the opinions expressed
herein of the compliance or non-compliance of any party (other than the Initial
Subsidiary Borrower) to the Credit Documents with any state, Puerto Rico,
federal or other laws or regulations applicable to it;
     (v) we express no opinion as to the validity or enforceability of any
rights to indemnification provided for in the Credit Documents which may be
limited by (a) laws rendering indemnification unenforceable or contrary to
federal or state securities laws and the public policy underlying such laws, and
(b) laws limiting the enforceability of provisions exculpating or exempting a
party from liability, or requiring indemnification of a party, for its own
action or inaction, to the extent such action or inaction involves gross
negligence, recklessness or willful or unlawful conduct;
     (vi) we express no opinion as to the validity or enforceability of any
power of attorney or attorney-in-fact provisions contained in any of the Credit
Documents;
     (vii) we express no opinion as to the validity or enforceability of any
provision in the Credit Documents that provides that the terms of the Credit
Documents may not be waived or modified except in writing;
     (viii) we express no opinion as to any provision of the Credit Documents
insofar as the same authorizes any Person to set-off and apply to or for its
account any deposit or property of any other Person at any time held thereby, on
any indebtedness at any time owing by any Person thereto, to the extent that
(x) the funds to be applied are not then due and payable, (y) the respective
Persons have been opportunely notified of an attachment or claim by a third
party against the funds to be applied, or (z) any such right to set-off is
exercised with respect to escrow deposits, payroll accounts or other special
deposit accounts which, by the express terms on which the same are created, are
made subject to the legal rights of a third party;
     (ix) we express no opinion as to the validity or enforceability of the
waivers by any Person in the Credit Documents of the right to a trial by jury.
     The foregoing opinions are limited to matters involving the laws of Puerto
Rico, and we do not express any opinion as to the law of any other jurisdiction.
The opinions rendered herein are given on the date hereof and such opinions are
rendered only with respect to facts existing on the date hereof and laws, rules
and regulations currently in effect. We assume no obligation to



--------------------------------------------------------------------------------



 



- 6 -

Form of Opinion of Special Puerto Rico Counsel to Initial Subsidiary Borrower
update or supplement our opinion to reflect any facts or circumstances which may
hereafter come to our attention or changes in law which may hereafter occur.
     This opinion letter is provided to you by us as special Puerto Rico counsel
to the Initial Subsidiary Borrower pursuant to clause (b)(i) of Article IV of
the Series D Incremental Loan Agreement and may not be relied upon by any other
person or for any purpose other than in connection with the transactions
contemplated by the Credit Documents without our prior written consent in each
instance.

     
 
  Very truly yours,



--------------------------------------------------------------------------------



 



 

ANNEX 2
[Form of Opinion of Counsel to the Credit Parties]

     
 
  January [___], 2007

To the Series D Incremental Lenders
   and the Administrative Agent
   party to the Series D Incremental Loan
   Agreement and Credit Agreement
   referred to below
Ladies and Gentlemen:
          We have acted as counsel to Lamar Advertising of Puerto Rico, Inc.,
formerly known as “QMC Media II, Inc.” (the “Initial Subsidiary Borrower”),
Lamar Advertising Company (“Holdings”), Lamar Media Corp. (herein the “Company”)
and the Subsidiary Guarantors, in connection with the Series D Incremental Loan
Agreement dated as of January 17, 2007 (the “Series D Incremental Loan
Agreement”) between Lamar Media Corp. (the “Company” and, together with the
Initial Subsidiary Borrower, the “Borrowers”), the Subsidiary Guarantors named
therein, the Series D Incremental Lenders party thereto (the “Series D
Incremental Lenders”) and JPMorgan Chase Bank, N.A. (the “Administrative
Agent”), which Series D Incremental Loan Agreement is being entered into
pursuant to Section 2.01(c) of the Credit Agreement dated as of September 30,
2005 (as amended, the “Credit Agreement”) between the Borrowers, the other
Subsidiary Borrowers party thereto, the Subsidiary Guarantors party thereto, the
lenders party thereto and the Administrative Agent. Terms defined in the
Series D Incremental Loan Agreement and in the Credit Agreement are used herein
as defined therein. This opinion is being delivered pursuant to
Article IV(b)(ii) of the Series D Incremental Loan Agreement.
          In rendering the opinions expressed below, we have examined the
following agreements, instruments and other documents:

  (a) the Credit Agreement;     (b) the Subsidiary Borrower Designation Letter
dated as of February 8, 2006 executed between the Company, the Initial
Subsidiary Borrower and the Administrative Agent (the “Subsidiary Borrower
Designation Letter”);



--------------------------------------------------------------------------------



 



- 2 -

Form of Opinion of Counsel to Credit Parties

  (c)   the Series D Incremental Loan Agreement (together with the Credit
Agreement and the Subsidiary Borrower Designation Letter, the “Credit
Documents”); and     (d)   such records of the Credit Parties and such other
documents as we have deemed necessary as a basis for the opinions expressed
below, including information listed on Schedule A regarding the merging and/or
consolidation of certain subsidiaries.

          In our examination, we have assumed the genuineness of all signatures,
the authenticity of all documents submitted to us as originals and the
conformity with authentic original documents of all documents submitted to us as
copies. When relevant facts were not independently established, we have relied
upon statements or certificates of governmental officials and upon
representations made in or pursuant to the Credit Documents and certificates
and/or opinions of appropriate representatives of the Credit Parties.
          In rendering the opinions expressed below, we have assumed, with
respect to all of the documents referred to in this opinion letter, that
(except, to the extent set forth in the opinions expressed below, as to the
Credit Parties):

  (i)   such documents have been duly authorized by, have been duly executed and
delivered by, and constitute legal, valid, binding and enforceable obligations
of, all of the parties to such documents;     (ii)   all signatories to such
documents have been duly authorized; and     (iii)   all of the parties to such
documents are duly organized and validly existing and have the power and
authority (corporate or other) to execute, deliver and perform such documents.

          References to “our knowledge” or equivalent words means the actual
knowledge of the lawyers in this firm responsible for preparing this opinion
after such inquiry as they deemed appropriate, including inquiry of such other
lawyers in the firm and review of such files of the firm as they have identified
as being reasonably likely to have or contain information not otherwise known to
them needed to support the opinions set forth below. References to “after due
inquiry” or equivalent words means after inquiry of the Chief Financial Officer
and General Counsel of Holdings, and of lawyers in the firm reasonably likely to
have knowledge of the matter to which such reference relates.



--------------------------------------------------------------------------------



 



- 3 -

Form of Opinion of Counsel to Credit Parties
          Based upon and subject to the foregoing and subject also to the
comments and qualifications set forth below, and having considered such
questions of law as we have deemed necessary as a basis for the opinions
expressed below, we are of the opinion that:
     1. Holdings is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware. Each Subsidiary of the Company that is a Credit Party is a
corporation, partnership or other entity duly organized, validly existing and,
to our knowledge, in good standing under the laws of the state indicated
opposite its name in Schedule 4.14 to the Credit Agreement.
     2. Each Credit Party has all requisite corporate or other power to execute
and deliver, and to perform its obligations under, the Credit Documents to which
it is a party.
     3. The execution, delivery and performance by each Credit Party of each
Credit Document to which it is a party have been duly authorized by all
necessary corporate or other action on the part of such Credit Party.
     4. Each Credit Document has been duly executed and delivered by each Credit
Party party thereto.
     5. Under Louisiana conflict of laws principles, the stated choice of New
York law to govern the Credit Documents will be honored by the courts of the
State of Louisiana and the Credit Documents will be construed in accordance
with, and will be treated as being governed by, the law of the State of New
York, except to the extent the result obtained from applying New York law would
be contrary to the public policy of the State of Louisiana, provided, however,
that we have no knowledge of any Louisiana public policy interest which could
reasonably be expected to result in the application of Louisiana law to the
Credit Documents. However, if the Credit Documents were stated to be governed by
and construed in accordance with the law of the State of Louisiana, or if a
Louisiana court were to apply the law of the State of Louisiana to the Credit
Documents, each Credit Document would nevertheless constitute the legal, valid
and binding obligation of each Credit Party party thereto, enforceable against
such Credit Party in accordance with its terms, except as may be limited by
bankruptcy, fraudulent conveyance, insolvency, reorganization, moratorium or
other similar laws relating to or affecting the rights of creditors generally
and except as the enforceability of the Credit Documents is subject to the
application of general principles of equity (regardless of whether considered in
a proceeding in equity or at law) and the corresponding discretion of the court
before which the proceedings may be brought, including, without limitation,
(a) the possible unavailability of specific performance, injunctive relief or
any other



--------------------------------------------------------------------------------



 



- 4 -

Form of Opinion of Counsel to Credit Parties
equitable remedy and (b) concepts of materiality, reasonableness, good faith and
fair dealing.
     6. No authorization, approval or consent of, and no filing or registration
with, any governmental or regulatory authority or agency of the United States of
America or the State of Louisiana is required on the part of any Credit Party
for the execution, delivery or performance by any Credit Party of any of the
Credit Documents or for the borrowings by the Initial Subsidiary Borrower under
the Credit Agreement.
     7. The execution, delivery and performance by each Credit Party of, and the
consummation by each Credit Party of the transactions contemplated by, the
Credit Documents to which such Credit Party is a party do not and will not
(a) violate any provision of the charter or by-laws of any Credit Party,
(b) violate any applicable Louisiana or federal law, rule or regulation,
(c) violate any order, writ, injunction or decree of any court or governmental
authority or agency or any arbitral award applicable to the Credit Parties or
any of their respective Subsidiaries of which we have knowledge (after due
inquiry) or (d) based on an opinion of the General Counsel of the Company,
result in a breach of, constitute a default under, require any consent under, or
result in the acceleration or required prepayment of any indebtedness pursuant
to the terms of, any agreement or instrument of which we have knowledge (after
due inquiry) and to which the Credit Parties or any of their respective
Subsidiaries is a party or by which any of them is bound or to which any of them
is subject, or result in the creation or imposition of any Lien upon any
property of any Credit Party pursuant to, the terms of any such agreement or
instrument.
     8. Except as set forth in Schedule 4.06 to the Credit Agreement, we have no
knowledge (after due inquiry) of any legal or arbitral proceedings, or any
proceedings by or before any governmental or regulatory authority or agency,
pending or threatened against or affecting the Credit Parties or any of their
respective Subsidiaries or any of their respective properties that, if adversely
determined, could have a Material Adverse Effect.
     9. The obligations of the Credit Parties under the Credit Documents
constitute Senior Indebtedness (as defined in the Senior Subordinated Notes
Indentures) for all purposes of the Senior Subordinated Notes Indentures.
     10. The Credit Agreement and the Series D Incremental Loan Agreement will
constitute the “Senior Credit Facility” under and for all purposes of each of
the Senior Subordinated Notes Indentures.



--------------------------------------------------------------------------------



 



- 5 -

Form of Opinion of Counsel to Credit Parties
          The foregoing opinions are subject to the following comments and
qualifications:
     (A) The enforceability of Section 10.03 of the Credit Agreement (and any
similar provisions in any of the other Credit Documents) may be limited by
(i) laws rendering unenforceable indemnification contrary to Federal or state
securities laws and the public policy underlying such laws and (ii) laws
limiting the enforceability of provisions exculpating or exempting a party, or
requiring indemnification of a party for, liability for its own action or
inaction, to the extent the action or inaction involves gross negligence,
recklessness, willful misconduct or unlawful conduct.
     (B) The enforceability of provisions in the Credit Documents to the effect
that terms may not be waived or modified except in writing may be limited under
certain circumstances.
     (C) We express no opinion as to (i) the effect of the laws of any
jurisdiction in which any Lender is located (other than the State of Louisiana)
that limits the interest, fees or other charges such Lender may impose for the
loan or use of money or other credit, (ii) the last sentence of Section 2.16(d)
of the Credit Agreement, (iii) Section 3.06 or 3.09 of the Credit Agreement (and
any similar provisions in any of the other Credit Documents) and (iv) the first
sentence of Section 10.09(b) of the Credit Agreement (and any similar provisions
in any of the other Credit Documents), insofar as such sentence relates to the
subject matter jurisdiction of the United States District Court for the Southern
District of New York to adjudicate any controversy related to the Credit
Documents.
     (D) We express no opinion as to the applicability to the obligations of any
Subsidiary Guarantor (or the enforceability of such obligations) of Section 548
of the Bankruptcy Code or any other provision of law relating to fraudulent
conveyances, transfers or obligations or of the provisions of the law of the
jurisdiction of incorporation of any Subsidiary Guarantor restricting dividends,
loans or other distributions by a corporation for the benefit of its
stockholders.
     (E) The opinions expressed herein as of the date hereof, and except as may
otherwise be provided herein, we have no obligation to advise you as to any
change in the matters, factual, legal or otherwise, set forth herein after the
date of this letter. Without limitation of the foregoing, our opinions in
paragraphs 9 and 10 are limited to the Credit Documents and Senior Subordinated
Notes Indentures as in effect as of the date hereof.
          Partners or Associates of this Firm are members of the Bar of the
State of Louisiana and we do not hold ourselves out as being conversant with the
laws of any jurisdiction other than those of the United States of America and
the State of Louisiana, and we express no



--------------------------------------------------------------------------------



 



- 6 -

Form of Opinion of Counsel to Credit Parties
opinion as to the laws of any jurisdiction other than those of the United States
of America, the State of Louisiana and the General Corporation Law of the State
of Delaware.
          At the request of our clients, this opinion letter is, pursuant to
Section (b)(ii) of Article IV of the Series D Incremental Loan Agreement,
provided to you by us in our capacity as counsel to the Credit Parties and may
not be relied upon by any Person for any purpose other than in connection with
the transactions contemplated by the Credit Agreement without, in each instance,
our prior written consent.

     
 
  Very truly yours,



--------------------------------------------------------------------------------



 



- 7 -

Form of Opinion of Counsel to Credit Parties
SCHEDULE A

      Subsidiary Name   Merged/Consolidated into:
Transit America Las Vegas, L.L.C.
  merged into Triumph Outdoor Holdings, LLC
Lamar Advertising of New Orleans, LLC
  merged into Triumph Outdoor Holdings, LLC
Trans West Outdoor Advertising, Inc.
  merged into Lamar California Acquisition
 
  Corporation
Select Media, Inc.
  merged into Lamar Obie Corporation
Stokely Ad Agency, L.L.C.
  merged into Lamar Central Outdoor, LLC
Lamar California Acquisition Corporation
  merged into Lamar Central Outdoor, LLC
ADvantage Advertising, LLC
  merged into The Lamar Company, LLC
Lamar Advan, Inc.
  merged into Lamar Advertising of Penn, LLC
Ham Development Corporation
  merged into Lamar Central Outdoor, LLC
10 Outdoor Advertising, Inc.
  merged into Lamar Central Outdoor, LLC
Daum Advertising Company, Inc.
  merged into Lamar Advantage Outdoor
 
  Company, L.P.



--------------------------------------------------------------------------------



 



 

ANNEX 3
[Form of Opinion of Special Counsel to JPMCB]

     
 
  January [___], 2007

To the Series D Incremental Lenders
   and the Administrative Agent
   party to the Series D Incremental Loan
   Agreement and Credit Agreement
   referred to below
Ladies and Gentlemen:
          We have acted as special New York counsel to JPMorgan Chase Bank,
N.A., as Administrative Agent, under the Series D Incremental Loan Agreement
dated as of January 17, 2007 (the “Series D Incremental Loan Agreement”) between
Lamar Advertising of Puerto Rico, Inc., formerly known as “QMC Media II, Inc.”
(the “Initial Subsidiary Borrower”), Lamar Media Corp. (the “Company”), the
Subsidiary Guarantors named therein (together with the Company, Lamar
Advertising Company, the Initial Subsidiary Borrower and Lamar Transit
Advertising Canada Ltd., the “Credit Parties”), the Series D Incremental Lenders
party thereto (the “Series D Incremental Lenders”) and JPMorgan Chase Bank,
N.A., as Administrative Agent (the “Administrative Agent”), which Series D
Incremental Loan Agreement is being entered into pursuant to Section 2.01(c) of
the Credit Agreement dated as of September 30, 2005 (as amended by Amendment
No. 1 thereto dated as of October 5, 2006 and Amendment No. 2 thereto dated as
of December 11, 2006, the “Credit Agreement”) between the Company, the
Subsidiary Borrowers party thereto, the Subsidiary Guarantors party thereto, the
lenders party thereto and the Administrative Agent. Terms defined in the
Series D Incremental Loan Agreement and in the Credit Agreement are used herein
as defined therein. This opinion is being delivered pursuant to clause (c) of
Article IV of the Series D Incremental Loan Agreement.
          In rendering the opinions expressed below, we have examined the
following agreements, instruments and other documents:

  (a)   the Credit Agreement;     (b)   the Subsidiary Borrower Designation
Letter dated as of February 8, 2006 executed between the Company, the Initial
Subsidiary Borrower and the Administrative Agent (the “Subsidiary Borrower
Designation Letter”); and



--------------------------------------------------------------------------------



 



- 2 -

Form of Opinion of Special Counsel to JPMCB

  (c)   the Series D Incremental Loan Agreement (together with the Credit
Agreement and the Subsidiary Borrower Designation Letter, the “Credit
Documents”).

          In our examination, we have assumed the authenticity of all documents
submitted to us as originals, the conformity with authentic original documents
of all documents submitted to us as copies and, in the case of documents
executed prior to the date of this opinion letter, that there has been no
amendment, waiver or other modification (whether in writing, orally or by course
of conduct, course of dealing, course of performance or otherwise) except as
expressly referred to herein. When relevant facts were not independently
established, we have relied upon representations made in or pursuant to the
Credit Documents.
          In rendering the opinions expressed below, we have assumed, with
respect to all of the documents referred to in this opinion letter, that:

  (i)   such documents have been duly authorized by, have been duly executed and
delivered by, and (except to the extent set forth in the opinions below as to
the Credit Parties) constitute legal, valid, binding and enforceable obligations
of, all of the parties to such documents;     (ii)   all signatories to such
documents have been duly authorized;     (iii)   all of the parties to such
documents are duly organized and validly existing and have the power and
authority (corporate or other) to execute, deliver and perform such documents;
and     (iv)   all authorizations, approvals or consents of (including without
limitation all foreign exchange control approvals), and all filings or
registrations with, any governmental or regulatory authority or agency of Puerto
Rico required for the making and performance by the Credit Parties of the Credit
Documents have been obtained or made and are in effect.

          Based upon and subject to the foregoing and subject also to the
comments and qualifications set forth below, and having considered such
questions of law as we have deemed necessary as a basis for the opinions
expressed below, we are of the opinion that each of the Credit Documents
constitutes the legal, valid and binding obligation of each Credit Party party
thereto, enforceable against such Credit Party in accordance with its terms,
except as may be limited by bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or transfer or other similar laws relating to or affecting
the rights of creditors generally, and to the possible judicial application of
foreign laws or governmental action affecting the rights of creditors generally,
and except as the enforceability of the Credit Documents is subject to the
application of general principles of equity (regardless of whether considered in
a proceeding in equity or at law), including, without limitation, (a) the
possible unavailability of specific performance, injunctive relief or any other
equitable remedy and (b) concepts of materiality, reasonableness, good faith and
fair dealing.



--------------------------------------------------------------------------------



 



- 3 -

Form of Opinion of Special Counsel
          The foregoing opinions are subject to the following comments and
qualifications:
     (A) The enforceability of Section 10.03 of the Credit Agreement (and any
similar provisions in any of the other Credit Documents) may be limited by laws
limiting the enforceability of provisions exculpating or exempting a party, or
requiring indemnification of a party for, liability for its own action or
inaction, to the extent the action or inaction involves gross negligence,
recklessness, willful misconduct or unlawful conduct.
     (B) Clause (iii) of the second sentence of Section 3.02 of the Credit
Agreement (and any similar provisions in any of the other Credit Documents) may
not be enforceable to the extent that the Guaranteed Obligations (as defined in
the Credit Agreement) are materially modified.
     (C) The enforceability of provisions in the Credit Documents to the effect
that terms may not be waived or modified except in writing may be limited under
certain circumstances.
     (D) We express no opinion as to (i) the effect of the laws of any
jurisdiction in which any Lender is located (other than the State of New York)
that limit the interest, fees or other charges such Lender may impose for the
loan or use of money or other credit, (ii) the last sentence of Section 2.16(d)
of the Credit Agreement, (iii) Section 3.06 or 3.09 of the Credit Agreement (and
any similar provisions in any of the other Credit Documents), (iv) the first
sentence of Section 10.09(b) of the Credit Agreement (and any similar provisions
in any of the other Credit Documents), insofar as such sentence relates to the
subject-matter jurisdiction of the United States District Court for the Southern
District of New York to adjudicate any controversy related to the Credit
Documents and (v) the waiver of inconvenient forum set forth in the last
sentence of Section 10.09(c) of the Credit Agreement, and any similar provision
in any of the other Credit Documents, with respect to proceedings in the United
States District Court for the Southern District of New York.
     (E) We express no opinion as to the applicability to the obligations of any
Subsidiary Guarantor (or the enforceability of such obligations) of Section 548
of the United States Bankruptcy Code, Article 10 of the New York Debtor and
Creditor Law or any other provision of law relating to fraudulent conveyances,
transfers or obligations or of the provisions of the law of the jurisdiction of
incorporation of any Subsidiary Guarantor restricting dividends, loans or other
distributions by a corporation for the benefit of its stockholders.
          The foregoing opinions are limited to matters involving the Federal
laws of the United States of America and the law of the State of New York, and
we do not express any opinion as to the laws of any other jurisdiction.
          At the request of our clients, this opinion is rendered solely to you
in connection with the above matter. This opinion may not be relied upon by you
for any other purpose or



--------------------------------------------------------------------------------



 



- 4 -

Form of Opinion of Special Counsel
relied upon by any other Person (other than your successors and assigns as
Lenders and Persons that acquire participations in your extensions of credit
under the Credit Agreement) without our prior written consent.

     
 
  Very truly yours,

RJW/RMG

 